Title: To James Madison from Louis-Marie Turreau de Garambouville, 9 May 1807
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Baltimore 9 May 1807

J’ai l’honneur de vous renvoyer l’Exequatur que Monsieur Le Président a bien voulu accorder à M. de Vermonnet, parceque Le Sceau des Etats Unis a été oublié.
Je vous prie, Monsieur, de vouloir bien me faire parvenir aussi la Commission que j’y avais jointe.  Je Saisis cette occasion de vous renouveler l’assurance de ma haute Considération.

Turreau

